                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IJEOMA ESOMONU,                                   Case No. 15-cv-02003-HSG
                                   8                    Plaintiff,                         FINAL JUDGMENT
                                   9             v.

                                  10     OMNICARE, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Court’s Final Approval Order, Dkt. No. 102, it is hereby ORDERED that

                                  14   final judgment in this matter is entered in accordance with the Final Approval Order and the

                                  15   settlement it incorporates. The Released Claims of all Settlement Class Members and all claims in

                                  16   the action are hereby dismissed in their entirety with prejudice and without costs. Nothing herein

                                  17   waives or prejudices the rights of Class Members who have timely excluded themselves from the

                                  18   settlement.

                                  19          The Court retains continuing jurisdiction over the Parties, the Action, and the Settlement

                                  20   for purposes of enforcing the Settlement and resolving disputes under the Settlement Agreement.

                                  21   This document constitutes a judgment and a separate document for purposes of Federal Rule of

                                  22   Civil Procedure 58(a).

                                  23          IT IS SO ORDERED.

                                  24   Dated: 2/15/2019

                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
